Citation Nr: 0213158	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  95-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
myofascial lumbar pain syndrome.

2.  Entitlement to an effective date earlier than February 3, 
1998, for the grant of service connection and 10 percent 
rating for right knee synovitis.

3.  Entitlement to an effective date earlier than February 3, 
1998, for the grant of service connection and 10 percent 
rating for left knee synovitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant served on active duty from March 1986 to 
February 1995, with subsequent service in the Air National 
Guard and three months prior active duty. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that granted service connection and assigned a 10 
percent rating for myofascial back pain, and a December 1999 
decision that granted service connection and separate 10 
percent ratings for synovitis of each knee, effective 
February 3, 1998. 

The veteran also sought higher ratings for right and left 
dislocating patellae, status post right and left retinacular 
release.  He has withdrawn these claims and they are no 
longer on appeal.  The veteran moved while the appeal was 
pending; his claims file is now in the jurisdiction of the 
Phoenix, Arizona RO.


FINDINGS OF FACT

1.  Throughout the evaluation period, the veteran's service-
connected lumbar spine disorder has been manifested by muscle 
spasm, loss of lateral spine motion, and no more than 
moderate limitation of motion of the lumbar spine; severe 
limitation of lumbar motion or severe lumbosacral strain, is 
not shown.

2.  Prior to February 3, 1998, the veteran's service-
connected right and left knee disorders were not manifested 
by a compensable degree of limitation of motion of the knees, 
nor was there X-ray evidence of arthritis with painful 
motion.





CONCLUSIONS OF LAW

1.  A 20 percent rating is warranted for myofascial lumbar 
pain syndrome.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.71a, Codes 5292, 5295 (2001).

2.  An effective date earlier than February 3, 1998, for the 
award of service connection and a separate compensable rating 
for right knee synovitis, is not warranted.  38 U.S.C.A. §§  
1155, 5107, 5110, (West 1991); 38 C.F.R. §§ 3.400, 4.71a, 
Codes 5003, 5260, 5261 (2001).

3.  An effective date earlier than February 3, 1998, for the 
award of service connection and a separate compensable rating 
for left knee synovitis, is not warranted.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.71a, 
Codes 5003, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), which is codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Regulations implementing the 
VCAA have now been published.  66 Fed. Reg. 45,620 (Aug.29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  The file contains records from 
the veteran's period of service, records of postservice 
treatment, a transcript of his hearing, and the reports of VA 
examinations in August 2000 and January 2001.  There is no 
indication that there is any pertinent record outstanding. 

In addition, the veteran was provided copies of decisions 
explaining why the claims for higher ratings and earlier 
effective dates were denied.  Furthermore, through the 
November 1996 and April 1999 statements of the case (SOC), 
various correspondence from VA, and subsequent supplemental 
statements of the case (SSOC), the appellant was advised of 
the applicable laws and regulations.  These communications 
clearly explained his rights and responsibilities and advised 
him what evidence is of record and what type of evidence 
could substantiate his claims.  Moreover, these records 
identify and explain the respective responsibility of VA and 
the veteran to provide evidence.  The effective date claims 
are based on evidence of record.  There is no further 
development to be accomplished; hence, notification duties 
are limited to advising the veteran of the provisions of the 
controlling law.

It is not prejudicial to the appellant for the Board to 
address the claims based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 
		
Higher Rating for Myofascial Lumbar Pain Syndrome

Factual Background

A June 1995 rating decision granted service connection for 
history of dislocating patella, status post retinacular 
release and medial capsular plication, right and left knees, 
and assigned a 10 percent rating for each knee.

In August 1995, a VA examiner determined the veteran had 
myofascial pain syndrome of the lumbosacral spine and 
indicated that this condition may be the result of an altered 
gait due to service-connected knee disorders.  Physical 
examination revealed mild spasm over the lower lumbar and 
sacral paraspinal muscles with no tenderness on palpation.  
Range of motion testing showed that the veteran had flexion 
to 80 degrees, lateral flexion to 20 degrees, bilaterally, 
extension to 10 degrees, and rotation to 45 degrees, 
bilaterally.  X-rays were normal.

At his June 1996 hearing, the veteran testified that he had 
back spasms about three or four times a week 

On VA examination in February 1998, physical examination 
revealed that the veteran's gait was normal; that his pelvis 
and shoulders were level; and that his spine appeared in 
proper alignment.  Range of motion of the lower back revealed 
forward flexion to 80 degrees, extension to 10 degrees, 
lateral bending to 20 degrees, bilaterally, and rotation to 
45 degrees, bilaterally.  Straight leg raising was to 80 
degrees, bilaterally, with no low back pain.  The diagnoses 
included continued myofascial pain syndrome of the 
lumbosacral spine and myofascial pain syndrome of the 
thoracic spine.

On VA examination in August 2000, it was noted that the 
veteran had a history of low back pain that began in the 
1980s and increased in the early 1990s.  The examiner 
reported that the lumbar spine did not exhibit any weakness, 
fatigability, incoordination, or decrease in normal range of 
motion.  

On VA examination in January 2001, the veteran had a normal 
gait and was able to hop on either foot.  The examiner noted 
that the veteran could bend forward 90 degrees to the floor, 
extend backward to 15 degrees, and flex laterally to 25 
degrees, bilaterally.  Straight leg raising was negative 
bilaterally and knee and ankle jerks were 2+2.  Additional 
findings included left paraspinal muscle spasm, no sciatic 
notch tenderness, no sensory or motor deficits, and mild left 
convexity scoliosis at the thoracolumbar spine.  The 
impression was mild scoliosis and chronic lumbosacral strain, 
no radiculopathy.  X-rays of the lumbosacral spine were 
interpreted as showing an essentially negative lumbar spine.   



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service-
connected disorder, the disorder is generally viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 C.F.R. §§ 4.1, 4.10.

Where the issue involves the assignment of an initial rating 
for a disability following the award of service connection 
for that disability, the entire history of the disability 
must be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.
The veteran's myofascial back pain has been evaluated since 
February 16, 1995 as 10 percent disabling under 38 C.F.R. § 
4.71(a), Code 5295, for lumbosacral strain.   Lumbosacral 
strain with characteristic pain on motion warrants a 10 
percent rating.  Lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position, warrants a 20 percent 
rating.  A 40 percent rating is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

The veteran's lumbar spine disability has been consistently 
manifested by pain and moderate loss of lateral motion of the 
spine.  Additionally, spasms were reported on VA examinations 
in August 1995 and January 2001   These manifestations are 
consistent with a higher evaluation of 20 percent under Code 
5295, and as such, an increased rating is warranted.  Since 
none of the criteria for the next higher evaluation are shown 
on any examination report or in any outpatient treatment 
record, an increased rating higher than 20 percent is not 
warranted under Diagnostic Code 5295.

The Board notes that the veteran's lumbar spine disability 
may also be rated under Code 5292, for limitation of motion 
of the lumbar spine.  Slight limitation of lumbar motion 
warrants a 10 percent rating; moderate limitation of lumbar 
motion warrants a 20 percent rating; and severe limitation of 
lumbar motion warrants a 30 percent rating.  38 C.F.R. § 
4.71a, Code 5292.

The findings on the veteran's VA examinations demonstrate 
that range of motion of the lumbar spine has been limited to 
approximately 80-90 degrees on flexion, to10-15 degrees on 
extension, to 20-25 degrees on lateral flexion, and to 45 
degrees on rotation.  This constitutes no more than moderate 
limitation of motion of the lumbar spine warranting no more 
than a 20 percent evaluation under Code 5292.  A higher 
rating under this Code requires severe limitation of lumbar 
motion, here not shown.

The Board finds that the evidence of record reasonably shows 
that the veteran's myofascial back pain disorder warrants an 
increased rating to 20 percent from the effective date of 
service connection in February 1995 (spasms were noted both 
early and late in the appeal period).  Accordingly, 
"staged" ratings are not warranted.  As there is no 
evidence of functional loss not already compensated by the 20 
percent rating, an increased rating based on impairment of 
function due to pain is not warranted.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.

Earlier Effective Date for the Grant of Service Connection 
and 10 Percent Ratings for Synovitis of Both Knees

Factual Background

On VA examination in May 1995, the veteran provided a history 
of bilateral retinacular plication while on active duty.  He 
indicated that currently his knees swell three to four times 
a week, and that he has pain primarily in the parapatellar 
area and stiffness in the mornings.  X-rays showed that the 
bones, joints and soft tissues were normal.  Orthopedic 
examination showed tenderness to palpation along the medial 
joint lines, some infrapatellar tenderness to palpation, 
range of motion from 0 to 140 degrees, considerable 
patellofemoral crepitus, some synovial thickening, no lateral 
collateral, medial collateral or cruciate ligament laxity, 
and normal quadriceps muscles.  The diagnoses were:  History 
of bilateral dislocating patellae with history of bilateral 
retinacular releases and left medial capsular plication; and 
patellofemoral degenerative joint disease by history.  

In a June 1995 decision, the RO granted service connection 
for history of dislocating patella, status post retinacular 
release and medial capsular plication, right and left knees.  
Each knee was rated as 10 percent disabling under Diagnostic 
Code 5257, (for subluxation and instability). 

A January 1996 VA outpatient treatment record shows that the 
veteran had bilateral knee pain and that range of motion in 
each knee was from 0 to 135 degrees.  A note at the bottom of 
the record indicated that the veteran had full range of 
motion with normal X-rays.  A March 1996 letter from a 
private physician indicates that the veteran had a history 
consistent with patello-femoral arthralgia/arthrosis.  
Bilateral patello-femoral arthralgia was indicated in an 
October 1996 letter from a private physician. "Bilateral DJD 
of the knees (osteoarthrosis)" was noted on a line of duty 
determination report completed in April 1997.  This did not 
include current X-rays findings.

On VA examination dated February 3, 1998, it was noted that 
the veteran had bilateral knee pain occurring with immobility 
as well as with strenuous physical activity.  Physical 
examination of the knees revealed tenderness over the medial 
joint lines bilaterally, moderate crepitus, and range of 
motion from 0 to 130 degrees bilaterally.  The diagnosis 
included chronic synovitis, bilateral knees.  

Analysis

The effective date of an award on an original claim shall be 
fixed in accordance with the facts found.  If the claim was 
filed within one year after separation from service (as 
here), the effective date shall be the day following 
separation from service or date entitlement arose, whichever 
is later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

Inasmuch as the veteran initiated this appeal from a rating 
which addressed his claim filed during the first postservice 
year, potentially the award could be retroactive to the day 
following his discharge from service, that is, if entitlement 
arose then or before.  

The veteran's service-connected disability of the knees was 
initially assigned 10 percent ratings for each knee based on 
subluxation/instability.  The RO assigned separate ratings 
for synovitis of the knees, effective from February 3, 1998, 
when synovitis was first diagnosed.  Under 38 C.F.R. 
§ 4.71(a), the Note following Code 5024 provides that 
synovitis is to be rated based on limitation of motion as 
degenerative arthritis (Code 5003).  
VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability (the rating under 
Code 5257 is not at issue in this appeal).  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when the reported limitation of motion of knee 
motion is compensable or (under Coded 5003), when there is X-
ray evidence of arthritis together with a finding of painful 
motion.

Here, there is no evidence that flexion has been limited to 
45 degrees; nor is there evidence of limitation of extension 
to 10 degrees.  Hence, the motion restrictions, of 
themselves, are not compensable.  See 38 C.F.R. § 4.71a, 
Codes 5260, 5261.

The analysis proceeds to Code 5003.  However, that code 
requires X-ray evidence of arthritis together with 
painful/less than compensable motion to warrant a compensable 
rating.  There has been no X-ray confirmation of arthritis.  
Consequently, the record does not show that separate 10 
percent ratings for synovitis of each knee were warranted 
prior to February 3, 1998.  Entitlement to separate 10 
percent ratings did not exist prior to February 3, 1998.  The 
preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

A 20 percent rating for myofascial lumbar pain syndrome is 
granted, subject to the regulations governing payment of 
monetary awards.  An effective date earlier than February 3, 
1998 for the grant of service connection and 10 percent 
ratings for right and left knee synovitis is denied.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

